         Case 4:18-cv-03196 Document 46 Filed on 07/10/20 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    BROOKE PEARCE, as next friend of U.V., a                §
    minor, and JUSTINA GARCIA,                              §
                                                            §     Civil Action No. 4:18-cv-03196
           Plaintiffs,                                      §
                                                            §
    v.                                                      §
                                                            §
    FBI AGENT DOE, in his individual capacity;              §
    NICHOLAS CHASE CUNNINGHAM;                              §
    SOPHIA PEREZ HEATH; JIMMY TONY                          §
    SANCHEZ, et al.,                                        §
                                                            §
           Defendants.                                      §
                                                            §


                                          NOTICE OF APPEAL
          Notice is hereby given that Defendant FBI Agent Doe hereby appeals to the United States

Court of Appeals for the Fifth Circuit from the Order on Motion to Dismiss entered on June 28,

2020 (ECF No. 42). This is an interlocutory appeal from an order denying qualified immunity for

a federal agent. 1

                                                                Respectfully submitted,

                                                                /s/ Rebecca L. Gibson ____
                                                                Joel M. Androphy
                                                                Texas Bar No. 01254700
                                                                Rebecca L. Gibson
                                                                Texas Bar No. 24092418
                                                                BERG & ANDROPHY
                                                                3704 Travis Street
                                                                Houston, TX 77002

1
 As permitted by Mitchell v. Forsyth, 472 U.S. 511, 526–27 (1985) and Carroll v. Ellington, 800 F.3d 154, 167 (5th
Cir. 2015) (“[F]ederal appellate courts have limited jurisdiction to review pure questions of law arising from the
denial of motions to dismiss…in which public officials asserted qualified immunity as a defense.”).

                                                        1
     Case 4:18-cv-03196 Document 46 Filed on 07/10/20 in TXSD Page 2 of 2




                                                    Telephone (713) 529-5622
                                                    Facsimile (713) 529-3785
                                                    E-mail jandrophy@bafirm.com
                                                           rgibson@bafirm.com

                                                    Counsel for FBI Agent Doe




                               CERTIFICATE OF SERVICE

        On July 10, 2020, a true and correct copy of the foregoing document was served on counsel
electronically through the Court’s CM/ECF system.

                                                    _/s/ Rebecca L. Gibson_




                                               2
